20-01185-mew         Doc 35     Filed 05/28/21 Entered 05/28/21 12:20:08             Main Document
                                             Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:

 BOAZ BAGBAG,                                                Case No. 08-12667 (MEW)

                  Debtor,

 ______________________________________

 SUMMA CAPITAL CORP.,                                        Adv. Proc. No. 20-1185 (MEW)
                  Plaintiff,
          v.
 BOAZ BAGBAG,
                  Defendant.

                     STIPULATION FOR SUBSTITUTION OF COUNSEL

          IT IS HEREBY STIPULATED, CONSENTED AND AGREED that as of the date

hereof, Shenwick & Associates is substituted as counsel of record for Boaz Bagbag in the above-

referenced proceedings in place of Pollock Cohen LLP and Abrams, Fensterman, Fensterman,

Eisman, Formato, Ferrara, Wolf & Carone, LLP.

          All notices, pleadings, applications, motions and other documents served and filed in the

above-referenced proceedings directed to Boaz Bagbag should be served on:

                                James H. Shenwick
                                Shenwick & Associates
                                122 East 42nd St, Ste 620
                                New York, New York 10168
                                Telephone: (212) 541-6224
                                Fax: (646) 218-4600
                                Email: jshenwick@gmail.com

          This stipulation may be executed in one or more counterparts, each of which shall be

deemed an original, but all of which together shall constitute but one and the same stipulation. A

facsimile signature shall be sufficient to bind the parties as if it were an original signature.



                                                 -1-
20-01185-mew   Doc 35   Filed 05/28/21 Entered 05/28/21 12:20:08     Main Document
                                     Pg 2 of 2



Dated: May 24, 2021
       New York, NY
                                    SHENWICK & ASSOCIATES

                                    By: /s/ James H. Shenwick
                                    James H. Shenwick
                                    122 East 42nd St., Ste. 620
                                    New York, NY 10168
                                    (212) 541-6224
                                    jshenwick@gmail.com

                                    POLLOCK COHEN LLP

                                    By: /s/ Adam L. Pollock
                                    Adam L. Pollock
                                    60 Broad St., 24th Fl.
                                    New York, NY 10004
                                    (212) 337-5361
                                    adam@pollockcohen.com


                                    ABRAMS, FENSTERMAN, FENSTERMAN,
                                    EISMAN, FORMATO, FERRARA, WOLF &
                                    CARONE, LLP

                                    By: /s/ Maureen T. Bass
                                    Maureen T. Bass
                                    160 Linden Oaks, Suite E
                                    Rochester, NY 14625
                                    (585) 218-9999
                                    mbass@abramslaw.com


Dated: May 28, 2021
       New York, NY


                                    SO ORDERED:

                                    s/Michael E. Wiles
                                    United States Bankruptcy Judge




                                      -2-
